Smith, C. J.,
delivered the opinion of the court.
(After stating the facts as above). The two grounds upon which it is sought to obtain a reversal of the decree of the court below are: First, that the court below was without jurisdiction of this cause; and, second, that the *39time of arrival and departure of passenger trains does not definitely appear from this bulletin board.
Each of'these appellees had the right to separately invoke the aid of a court of equity in order to prevent the bringing against it of a multitude of suits by appellant Onice, for the reason that the wrongful conduct on their part, of which he complains, is “continuing in its nature,” having already resulted in the bringing by him against each of them of three suits at law, and may result in the bringing by him of others. Railroad Co. v. Garrison, 81 Miss. 257, 32 So. 996, 95 Am. St. Rep. 469; Telephone Co. v. Williamson, 101 Miss. 1, 57 So. 559. This being true, all of appellees could join as complainants in one suit. Tribette v. Railroad Co., 70 Miss. 182, 12 So. 32, 19 L. R. A. 660, 35 Am. St. Rep. 642; Telephone Co. v. Williamson, supra.
Under the facts in this case, we think appellees substantially complied with the statute here in question in noting the arrival and departure of their trains.

Ajfirmed and remanded.